Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of Platform Specialty Products Corporation of our reportdated March 31, 2014 relating to the financial statements and financial statement schedule of Platform Specialty Products Corporation, which appears in Platform Specialty Products Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. /s/ PricewaterhouseCoopers LLP Stamford, CT June 12, 2014
